[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
By stipulation, the parties presented this case on the issue of liability only.
The allegations of the plaintiff's complaint include the following acts of negligence:
5(f) failure to obey traffic control signal in violation of Connecticut General Statutes 14-299.
The defendant denies an allegation of negligence and relies on her special defense that the plaintiff violated 14-299.
The parties both presented testimony and exhibits at trial. The issue to be decided in this case is who had the green light in her favor to proceed.
From an examination of the exhibits and testimony of the parties in this action, the court finds that the evidence of the plaintiff is more credible.
Accordingly, the court finds in favor of the plaintiff, Doris Robertson, on her complaint and counterclaim with regards to liability. The parties have reserved their rights as to damages.
FRANK S. MEADOW, J.